                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE


     IN RE:
           VICTORIA DESHELIA JONES                                         CASE NO: 3:17-05779
           508 AMALIE COURT                                                CHAPTER 13
           NASHVILLE, TN 37211                                             JUDGE: HARRISON

             Debtor:
             SSN: XXX-XX-0707

     THE DEADLINE FOR FILING A TIMELY RESPONSE IS: May 19, 2019 IF A
     RESPONSE IS TIMELY FILED, THE HEARING WILL BE: June 3, 2019, 8:30 A.M,
     Court Room 1, 2nd Floor Customs House, 701 Broadway, Nashville, TN 37203


                   NOTICE OF MOTION TO DIRECT INSURANCE PROCEEDS

           The Debtor has asked the court for the following relief: The Debtor wishes to direct
     Insurance Proceeds to be paid to the Trustee for application to her bankruptcy case.

            YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the
     attached motion by entering the attached order, or if you want the court to consider your views
     on the motion, then on or before May 19, 2019, you or your attorney must:

        1.       File with the court your written response or objection explaining your position.
             Please note: the Bankruptcy Court for the Middle District of Tennessee requires
             electronic filing. Any response or objection you wish to file must be submitted
             electronically. To file electronically, you or your attorney must go to the court website
             and follow the instructions at: <https:ecf.tnmb.uscourts.gov>

             If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
             736-5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st
             Floor, Nashville, TN (Monday – Friday, 8:00 A.M. – 4:00 P.M.)

2.      Your response must state the deadline for filing responses, the date of the scheduled hearing
        and the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and
     place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
     DATE. You may check whether a timely response has been filed by viewing the case on the
     court’s web site at <www.tnmb.uscourts.gov>.




     Case 3:17-bk-05779       Doc 45     Filed 04/25/19 Entered 04/25/19 10:24:33              Desc Main
                                         Document     Page 1 of 5
       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter the attached order granting that relief.


Date: April 25, 2019


                                                     /s/ Mark Podis__________________
                                                     Mark R. Podis        #012216
                                                     Attorney for Debtor
                                                     1161 Murfreesboro Rd Ste 300
                                                     Nashville, TN 37217
                                                     (615) 399-3800 Telephone
                                                     (615) 399-9794 Facsimile
                                                     Email-podisbankruptcy@aol.com




Case 3:17-bk-05779       Doc 45    Filed 04/25/19 Entered 04/25/19 10:24:33             Desc Main
                                   Document     Page 2 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:
      VICTORIA DESHELIA JONES                                        CASE NO: 3:17-05779
      508 AMALIE COURT                                               CHAPTER 13
      NASHVILLE, TN 37211                                            JUDGE: HARRISON

       Debtor:
       SSN: XXX-XX-0707


                      MOTION TO DIRECT INSURANCE PROCEEDS


       Comes now the Debtor, by and through the undersigned counsel, and give notice to the

Court of the Debtors’ intention to direct insurance proceeds to be paid to the Trustee for

application to her bankruptcy case, and in support thereof would show unto the Court as follows:

     1. Debtor’s 2009 Chevy Traverse was totaled in an auto accident on or about January 26,

         2019.

     2. State Farm Insurance Company (Claims Dept), PO Box 52250, Phoenix, AZ 85072-

         2250, claim # 42-7450-Q67 is prepared to pay the total loss settlement in the amount of

         $9,468.86

     3. Insolve Auto Funding, Dept #3403, PO Box 123403, Dallas, TX 75312, is the lienholder

         for said vehicle.

     4. Debtor requests settlement proceeds in the amount of $9,468.86 be forwarded to the

         Chapter 13 Trustee to disburse the proper amount to pay off the Lien Holder, and any

         remaining settlement proceeds to be forwarded directly to the Debtor to be used as a

         down payment in order to purchase another vehicle.




Case 3:17-bk-05779           Doc 45   Filed 04/25/19 Entered 04/25/19 10:24:33          Desc Main
                                      Document     Page 3 of 5
     5. The Debtor requests, that The Chapter 13 Trustee to disburse funds to pay off the Lien

        Holder, Insolve Auto Funding.

     6. Insolve Auto Funding shall release the lien and title to State Farm Insurance

        Company upon entry of Order on this motion.

WHEREFORE, Debtors respectfully pray that an Order be entered allowing:

   1. State Farm Insurance Company, PO Box 52250, Phoenix, AZ 85072-2250, claim # 42-

      7450-Q67 is prepared to pay the total loss settlement in the amount of $9,468.86

   2. The Settlement proceeds of $9,468.86 to be forwarded to the Chapter 13 Trustee to

      disburse proper amount to pay off the Lien holder, and any remaining settlement

      proceeds to be forwarded directly to the Debtor to be used as a down payment in order to

      purchase another vehicle.

   3. The Chapter 13 Trustee to disburse funds to pay off the Lien Holder, Insolve Auto

      Funding.

   4. Insolve Auto Funding shall release the lien and title to State Farm Insurance Company

      upon entry of Order on this motion.

   5. NOTICE IS PROVIDED TO CREDITORS. FAILURE TO OBJECT TO THIS
      MOTION MEANS YOU ACCEPT THIS TREATMENT.




                                                   Respectfully Submitted,



                                                   /s/ Mark Podis_____________________
                                                   Mark R. Podis        #012216
                                                   Attorney for Debtors



Case 3:17-bk-05779     Doc 45     Filed 04/25/19 Entered 04/25/19 10:24:33          Desc Main
                                  Document     Page 4 of 5
                                                     1161 Murfreesboro Road Ste 300
                                                     Nashville, Tennessee 37217
                                                     Telephone (615) 399-3800
                                                     Facsimile (615) 399-9794
                                                     Email-podisbankrupcty@aol.com



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been delivered to the
Chapter 13 Trustee, P.O. Box 340019, Nashville, TN 37203 and the U.S. Trustee, 701
Broadway, 3rd Floor, Nashville, TN 37203, Victoria Jones, 508 Amalie Court, Nashville, TN
37211, Insolve Auto Funding, Dept #3403, PO Box 123403, Dallas, TX 75312, Attention Claim
#42-7450-Q67, State Farm Insurance Company, PO Box 52250, Phoenix, AZ 85072-2250,
claim # 42-7450-Q67, and mailed to all creditors and parties in interest, on this the 25th day of
April 2019. Copies have been sent via CM/ECF @ http://ecf.tnmb.uscourts.gov.
                                                      /s/ Mark Podis_
                                                      Mark R. Podis




    A TOTAL OF 29 COPIES HAVE BEEN SENT TO CREDITORS ON ATTACHED
                            CREDITOR LIST




Case 3:17-bk-05779       Doc 45    Filed 04/25/19 Entered 04/25/19 10:24:33             Desc Main
                                   Document     Page 5 of 5
